Citation Nr: 0331444	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  03-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left radius and scaphoid 
bones. 

2.  Entitlement to a compensable rating for sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


REMAND 

The veteran served on active duty from January 1942 to August 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida. 

In October 2003, the Board granted the veteran's motion to 
advance the case on the docket. 

The veteran's representative has raised the issues of service 
connection for ulnar nerve damage and arthritis of the left 
wrist joint due to the service-connected left wrist 
disability and the issue of special monthly compensation for 
loss of use of the left hand.  The Board deems these issues 
to be inextricably intertwined with the claim for increase 
for the left wrist.  

On the claim for increase for sinusitis, the specific 
criteria under the general rating formula for sinusitis were 
not addressed in the July 2002 report of VA examination. 

For these reasons, the case is remanded for the following:  

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010, (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5103 and 5103A, 
and any other applicable legal precedent.  

2.  With authorization from the veteran, 
obtain the records of treatment for 
sinusitis since 2001 by DWD, D.O., 12323 
SW 55 Street, Suite 1003, Cooper City, FL 
33330.  

3.  Schedule the veteran for orthopedic 
and neurological VA examinations to 
determine the current extent of left 
wrist disability.  The claims folder 
should be made available to the examiners 
for review. 

a.  Ask the orthopedic examiner to 
determine whether the veteran has 
degenerative joint disease of the 
left wrist established by X-ray 
findings and, if so, whether it is 
related to the service-connected 
wrist fracture and to describe 
impaired finger movements, if any, 
and, if so, whether it is related to 
the service-connected wrist 
fracture.  Also asked the examiner 
to describe the actual function of 
the left hand as to grasping and 
manipulation.      

b.  After electrodiagnostic testing, 
ask the neurology examiner to 
determine whether the veteran has 
ulnar nerve damage or other nerve 
damage, and, if so, whether the 
nerve damage is related to the 
service-connected wrist fracture.  

4.  Schedule the veteran for a VA ENT 
examination.  The claims folder should be 
made available to the examiner for 
review.  Ask the examiner to determine 
whether the veteran suffers from 
incapacitating episodes of sinusitis, 
lasting four to six weeks, requiring 
treatment by a physician including 
antibiotic treatment.  If the veteran 
does not have incapacitating episodes of 
sinusitis, ask the examiner to describe 
the number per year of non-incapacitating 
episodes of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting drainage.  

5.  After the development requested has 
been completed, adjudicate the issues of 
service connection for nerve damage and 
arthritis of the left wrist joint due to 
the service-connected left wrist 
disability and the issue of special 
monthly compensation for loss of use of 
the left hand.  Notify the veteran of the 
adjudicative determinations and of his 
procedural and appellate rights.  Inform 
the veteran that in order for the Board 
to review an adverse determination, if 
any, as to these additional issues, he 
must perfect an appeal of the issue or 
issues. 

6.  As for the claims for increase for 
the left wrist and sinusitis, if the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




